DETAILED ACTION
This action is in response to communications including an amendment received on 2/24/2021 and an Examiner’s interview conducted 3/10/2021.  Claims 1-49 were previously cancelled.  Claims 50, 52-56, 59-60 and 62-64 were amended via the amendment.  No new claims were added or cancelled.  Claims 50-64 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in a telephone interview with Levi Brown on 3/10/2021.
Claims 50, 60 and 63 are amended.  This application has been amended as follows:
50. (Currently Amended) A method for communicating between a machine to machine, M2M, device and a device management, DM, server over short message service, SMS, wherein the M2M device has an M2M client supporting SMS binding, the method comprising the steps of: 
obtaining key material, the key material configured to protect data communicated between the M2M device and the DM server;
protecting data to be communicated using the key material; and 
communicating the protected data between the M2M device and the DM server over SMS containing data having a secured packet structure secured using the key material, wherein obtaining the key material comprises: 

wherein the key material es a secure SMS protocol so that the SMS, which transmits the protected data, is 
sending an initial, unsecured SMS message to the M2M device, the initial, unsecured SMS message delivering a GBA push info, GPI, message to the M2M device, wherein delivering the GPI message s the key material to be subsequently derived on the M2M device; 
deriving the key material such that the M2M device obtains the key material; and 
using the key material to encrypt and integrity protect the SMS in accordance with the secure SMS protocol.

60. (Currently Amended) A machine to machine, M2M, device comprising: 
a short message service (SMS) interface; 
a machine to machine (M2M) client; and 
one or more hardware processors configured to execute logic that causes the M2M device to: 
obtain key material, the key material configured to protect data communicated between the M2M device and a DM server over SMS; 
protect data to be communicated using the key material; 
communicate the protected data between the M2M device and the DM server over the SMS interface, the SMS containing data having a secured packet structure secured using the key material; and 
obtain the key material by: 
receiving data necessary to derive the key material on the M2M client of the M2M device over SMS, wherein the key material is derived using generic bootstrapping architecture, GBA,
wherein the key material es a secure SMS protocol so that the SMS, which transmits the protected data, is 
receiving an initial, unsecured SMS message at the M2M device, the initial, unsecured SMS message delivering a GBA push info, GPI, message to the M2M device, wherein delivering the GPI message s the key material to be subsequently derived on the M2M device; 
deriving the key material such that the M2M device obtains the key material; and 


63. (Currently Amended) A device management, DM, server comprising: 
a short message service, SMS, interface; and 
one or more hardware processors that execute logic that causes the DM server to:
obtain key material, the key material configured to protect data communicated between a machine to machine, M2M, device having a M2M client, and the DM server over SMS; 
protect data to be communicated using the key material; 
communicate the protected data between the M2M device and the DM server over the SMS interface, the SMS containing data having a secured packet structure secured using the key material; and 
obtain the key material by: 
sending data necessary to derive the key material on to the M2M client of the M2M device over SMS, wherein the key material is derived using generic bootstrapping architecture, GBA, 
wherein the key material es a secure SMS protocol so that the SMS, which transmits the protected data, is 
sending an initial, unsecured SMS message to the M2M device, the initial, unsecured SMS message delivering a GBA push info, GPI, message to the M2M device, wherein delivering the GPI message s the key material to be subsequently derived on the M2M device;
determining the key material is derived such that the M2M device obtains the key material; and 
determining the key material is used to encrypt and integrity protect the SMS in accordance with the secure SMS protocol.


Response to Argument
Applicant’s amendments, filed 2/24/2021, to claim 52 making include plural is sufficient to overcome the objection to the aforementioned claim for grammatical informalities.  Accordingly, the objection to claim 52 is withdrawn.
Applicant’s amendments, filed 2/24/2021, to claims 53, 55 and 56 cancelling the limitations referring to step b are sufficient to overcome the objections to the 
Applicant’s amendments, filed 2/24/2021, to claim 59 substituting “when” for “if” are sufficient to overcome the objection to the aforementioned claim for clarifying when the limitations are triggered.  Accordingly, the objection to claim 59 (from number 7 of the Non-Final Rejection mailed 10/28/2020) is withdrawn.
Applicant’s amendments, filed 2/24/2021, to claim 59 and 62 spelling out the abbreviations MSISDN and ETSI TS are sufficient to overcome the objection to the aforementioned claims for clarifying the meaning of the terms.  Accordingly, the objection to claims 59 and 62 is withdrawn.
Applicant’s amendments, filed 2/24/2021, to claim 64 substituting “when” for “if” and rephrasing the key binding parameters as “a set of SMS key binding parameters” rather than “expected SMS key binding parameters” are sufficient to overcome the objection to the aforementioned claim by removing the claim ambiguities.  Accordingly, the objection to claim 64 is withdrawn.
Applicant’s amendments, filed 2/24/2021, to claims 60 and 63 adding hardware are sufficient to overcome the rejection of the aforementioned claims under 35 U.S.C. 101 for being directed to software per se.  Accordingly, the rejection of claims 60-64 under 35 U.S.C. 101 is withdrawn.
The Examiner’s amendments herein and Applicant’s arguments in pages 9-17 of the Remarks, filed 2/23/2021, and, with respect to claims 50, 52-56, 60-61 and 63 as being rejected under 35 U.S.C. 103 as being unpatentable over Starsinic (US 2014/0330952) in view of Gligoric (Gligoric et al., Application-Layer Security Mechanism 

Allowable Subject Matter
Claims 50-64 are allowed in light of the Examiner’s amendments herein, Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 50, 60 and 63 are allowed for reasons argued by applicant in pages 5-9 of the Remarks, filed 9/3/2019, and for reasons explained below: 
Newly amended independent claims 50, 60 and 63 are allowed because the closest identified prior art Starsinic (US 2014/0330952) and Gligoric (Gligoric et al., Application-Layer Security Mechanism for M2M communication over SMS in 20th Telecommunications forum (Nov. 20-22, 2012)), alone or in combination, fails to anticipate or render obvious the claimed invention.
Starsinic (prior art on the record) teaches a method for making communication between a M2M server and a M2M device secure by ensuring that device identifiers are not sent in the clear in an unprotected form when first contact is initiated with the server.  Bootstrapping instructions, which include a temporary identifier for bootstrapping, may be embedded in a trigger request. By embedding bootstrapping instructions and temporary bootstrapping identifiers in trigger requests, the NSCL is able to initiate bootstrapping with devices that would not otherwise be reachable and the overall bootstrapping process is more secure.  Secure communication over SMS is then carried 
Gligoric (prior art on the record) teaches hybrid application-layer security with compression for M2M communication over SMS.  A receiving M2M device receives over SMS a secret and device IMEI, which are necessary in order to generate a matching signature for secure communication with another M2M device.  Gligoric does not discuss GBA-push mechanisms.  
None of the prior art of record cited above, or in the newly filed information disclosure statements, teaches all the combination of non-obvious features of claims 50, 60 and 63 of the present invention: 
“obtaining key material, the key material configured to protect data communicated between the M2M device and the DM server;” “communicating the protected data between the M2M device and the DM server over SMS containing data having a secured packet structure secured using the key material, wherein obtaining the key material comprises: sending data necessary to derive the key material on the M2M client of the M2M device over SMS, wherein the key material is derived using generic bootstrapping architecture, GBAI,” “wherein the key material establishes a secure SMS protocol so that the SMS, which transmits the protected data, is safely transmitted between the M2M device and the DM server, and wherein establishing the secure SMS protocol is performed by: sending an initial, unsecured SMS message to the M2M device, the initial, unsecured SMS message delivering a GBA push info, GPI, message to the M2M device, wherein the GPI message allows the key material to be subsequently derived on the M2M device; deriving the key material such 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 50-64 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHARON S LYNCH/Primary Examiner, Art Unit 2438